


LOAN AND SECURITY MODIFICATION AGREEMENT


This Loan and Security Modification Agreement is entered into as of November 15,
2011, by and between Rainmaker Systems, Inc. (the “Borrower”) and Bridge Bank,
National Association (“Bank”).


1.    DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may
be owing by Borrower to Bank, Borrower is indebted to Bank pursuant to, among
other documents, a Loan and Security Agreement, dated November 17, 2009 by and
between Borrower and Bank, as may be amended from time to time (the “Loan and
Security Agreement”). Capitalized terms used without definition herein shall
have the meanings assigned to them in the Loan and Security Agreement.


Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the "Indebtedness" and the Loan and Security Agreement and any and all other
documents executed by Borrower in favor of Bank shall be referred to as the
“Existing Documents.”


2.    DESCRIPTION OF CHANGE IN TERMS.


A.
Modification(s) to Loan and Security Agreement:



1)
The following defined terms in Section 1.1 of the Agreement are hereby added,
amended or restated as follows:



“Credit Extension” means each Advance, Letter of Credit, or any other extension
of credit by Bank for the benefit of Borrower hereunder.


“Revolving Maturity Date” means the earlier of (i) December 10, 2012, or (ii)
such date the Bank elects to terminate the Revolving Line pursuant to Section
9.1 hereof.


2)
All references to the “Existing Equipment Advance”, the “Term Loan Advance”, and
the “Term Loan 2 Advance” are hereby deleted and such advances are no longer
available.



3)
The first sentence of subsection 2.1 (a)(i) shall be amended to read as follows:



(i)Subject to and upon the terms and conditions of this Agreement, Borrower may
request Advances in an aggregate outstanding amount not to exceed the lesser of
(i) the Borrowing Base plus $1,000,000, or (ii) the Revolving Line, minus, in
each case, the aggregate face amount of all outstanding Letters of Credit.


4)
Section 2.2, entitled “Overadvances”, is hereby amended to read as follows:

2.2    Overadvances. If the aggregate amount of the outstanding Advances plus
the aggregate face amount of all outstanding Letters of Credit exceeds the
lesser of (i) the Borrowing Base plus $1,000,000, or (ii) the Revolving Line at
any time, Borrower shall immediately pay to Bank, in cash, the amount of such
excess.
5)
The second sentence in Section 6.7 is hereby amended as follows:



Borrower shall, at all times maintain an amount no less than (i) the aggregate
amount of all outstanding Obligations plus $1,000,000.00 or (ii) $2,000,000,
whichever is greater, in its unrestricted cash deposit accounts maintained with
Bank.
6)
Borrower hereby agrees that all Credit Extensions after March 31, 2012 under the
Loan and Security Agreement are contingent upon additional capital injection
into Borrower, in a form and amount satisfactory to Bank at its sole discretion.

--------------------------------------------------------------------------------




3.    CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.


4.    PAYMENT OF FEES. Borrower shall pay Bank a fee in the amount of $10,000
(“Facility Fee”) and a fee in the amount of $75 (“Renewal Due Diligence Fee”)
plus all out-of-pocket expenses.


5.    NO DEFENSES OF BORROWER/GENERAL Release. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each of Borrower and Guarantor (each, a “Releasing Party”)
acknowledges that Bank would not enter into this Loan and Security Modification
Agreement without Releasing Party’s assurance that it has no claims against Bank
or any of Bank’s officers, directors, employees or agents. Except for the
obligations arising hereafter under this Loan and Security Modification
Agreement, each Releasing Party releases Bank, and each of Bank’s and entity’s
officers, directors and employees from any known or unknown claims that
Releasing Party now has against Bank of any nature, including any claims that
Releasing Party, its successors, counsel, and advisors may in the future
discover they would have now had if they had known facts not now known to them,
whether founded in contract, in tort or pursuant to any other theory of
liability, including but not limited to any claims arising out of or related to
the Agreement or the transactions contemplated thereby. Releasing Party waives
the provisions of California Civil Code section 1542, which states:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Bank and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Loan and Security Modification Agreement and the Agreement, and/or
Bank’s actions to exercise any remedy available under the Agreement or
otherwise.
6.    CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Bank is relying upon Borrower's representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Loan and Security Modification Agreement,
the terms of the Existing Documents remain unchanged and in full force and
effect. Bank's agreement to modifications to the existing Indebtedness pursuant
to this Loan and Security Modification Agreement in no way shall obligate Bank
to make any future modifications to the Indebtedness. Nothing in this Loan and
Security Modification Agreement shall constitute a satisfaction of the
Indebtedness. It is the intention of Bank and Borrower to retain as liable
parties all makers and endorsers of Existing Documents, unless the party is
expressly released by Bank in writing. No maker, endorser, or guarantor will be
released by virtue of this Loan and Security Modification Agreement. The terms
of this paragraph apply not only to this Loan and Security Modification
Agreement, but also to any subsequent Loan and Security modification agreements.
7.    REFERENCE PROVISION.


a.    In the event the Jury Trial waiver is not enforceable, the parties elect
to proceed under this Judicial Reference Provision.


b.    With the exception of the items specified in Section 7(c) below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue

--------------------------------------------------------------------------------




is otherwise appropriate under applicable law (the “Court”).


c.    The matters that shall not be subject to a reference are the following:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.


d.    The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).


e.    The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.


f.    The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.


g.    Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.


h.    The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.


i.    If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved

--------------------------------------------------------------------------------




and determined by arbitration. The arbitration will be conducted by a retired
judge or justice, in accordance with the California Arbitration Act §1280
through §1294.2 of the CCP as amended from time to time. The limitations with
respect to discovery set forth above shall apply to any such arbitration
proceeding.


j.    THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.


8.    CONDITIONS. The effectiveness of this Loan and Security Modification
Agreement is conditioned upon payment of the Facility Fee and the Renewal Due
Diligence Fee.


9.    COUNTERSIGNATURE. This Loan and Security Modification Agreement shall
become effective only when executed by Bank, Borrower, and Guarantor.




BORROWER:                    BANK:


RAINMAKER SYSTEMS, INC.             BRIDGE BANK, NATIONAL ASSOCIATION


By: /s/ Timothy Burns         By: /s/ Sarah Norris


Name: Timothy Burns         Name: Sarah Norris


Title: Chief Financial Officer          Title: Vice President


    
Guarantor consents to the modifications to the Indebtedness pursuant to this
Loan and Security Modification Agreement, hereby ratifies the provisions of the
Guaranty and confirms that all provisions of that document are in full force and
effect.




GUARANTOR:


SUNSET DIRECT, INC.             




By: /s/ Timothy Burns         Date: November 15, 2011


Name: Timothy Burns         


Title: Chief Financial Officer

